McMurray, Presiding Judge.
This case is controlled by Howard v. Jonah, 208 Ga. App. 542 (430 SE2d 833). To the extent this prison inmate’s “tort negligence and medical indifference” action (brought against the warden of the prison, the warden’s predecessor, two deputy wardens and the medical director) sets forth a medical malpractice claim, the trial court did not err in dismissing it (for failure to satisfy the requirements of OCGA § 9-11-9.1). However, to the extent this action sets forth a civil rights claim under 42 USC § 1983 for deliberate indifference to an inmate’s medical needs, the trial court erred in dismissing it.

Judgment affirmed in part and reversed in part.


Cooper, J., concurs. Beasley, P. J., concurs in judgment only.